       Case 1:21-cv-00462-KWR-KK Document 29 Filed 08/04/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________


JEANIE BISCONTE,

               Plaintiff,

       v.                                                     Case No. 1:21-cv-00462-KWR-KK

SANDIA NATIONAL LABORATORIES et al.,

               Defendants.


                     ORDER GRANTING IN PART MOTION TO STAY

       THIS MATTER comes before the Court upon Plaintiff’s Motions to Stay (Docs. 7, 10).

Judge Khalsa entered an order granting in part the motions to stay and staying discovery. Doc. 28.

This order does not address Judge Khalsa’s stay of discovery. Judge Khalsa noted “the Court

reserves ruling on the remainder of Plaintiff’s Motion, which seeks a stay not only of discovery,

but also of all other proceedings, including the Motion to Dismiss, pending resolution of the

Motion to Remand. (See generally Doc. 10.) In this regard, the Court notes that the order in which

the parties’ pending dispositive motions are decided is reserved to the presiding judge.” Doc. 28

at 3. This order addresses this reserved part of the motion to stay.

       Plaintiff requests that the Court stay ruling on the motion to dismiss until it determines that

it has jurisdiction, as “a ruling on this motion could dismiss Plaintiff’s pending claims and it could

later be decided that the Court lacked jurisdiction to decide these issues.” Doc. 18 at 4. To the

extent Plaintiff requests that the Court stay briefing on the motion to dismiss, that request is now

moot as the motion to dismiss is fully briefed.
       Case 1:21-cv-00462-KWR-KK Document 29 Filed 08/04/21 Page 2 of 2




       The Court is aware that it must first determine whether it has subject matter jurisdiction

before ruling on other dispositive matters. The Court will address subject matter jurisdiction

before addressing any other dispositive matters.

       IT IS THEREFORE ORDERED that the motions to stay (Docs. 7, 10) are hereby

GRANTED IN PART.

       IT IS SO ORDERED.



                                                       _________________________________
                                                       KEA W. RIGGS
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
